UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6883


ANDRE JUSTE,

                    Plaintiff - Appellant,

             v.

AGENT MARTINEZ; FEDERAL BUREAU OF INVESTIGATION; JAMES
COMEY, Director; LORETTA E. LYNCH, Attorney General; ASHTON
CARTER; JAMES POWELL COLLINGS; BARACK OBAMA,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Florence. Mary G. Lewis, District Judge. (4:16-cv-03833-MGL)


Submitted: December 18, 2018                                Decided: December 21, 2018


Before AGEE, THACKER, and HARRIS, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


Andre Juste, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Andre Juste seeks to appeal the district court’s order accepting the

recommendation of the magistrate judge and dismissing Juste’s civil action without

prejudice. We may exercise jurisdiction only over final orders of the district court, 28

U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292

(2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541,

545-46 (1949). We conclude that the order Juste seeks to appeal is neither a final order

nor an appealable interlocutory or collateral order. See Goode v. Cent. Va. Legal Aid

Soc’y, 807 F.3d 619 (4th Cir. 2015).

       Accordingly, we dismiss the appeal for lack of jurisdiction and remand the case to

the district court with instructions to allow Juste to reinstate his case and file an amended

complaint. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                           DISMISSED AND REMANDED




                                             2